 


110 HRES 221 IH: Honoring the life, legacy, and contributions of Fannie Lou Townsend Hamer on the 30th anniversary of her death for her dedication to freedom and justice.
U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 221 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2007 
Ms. Lee (for herself and Mr. Thompson of Mississippi) submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Honoring the life, legacy, and contributions of Fannie Lou Townsend Hamer on the 30th anniversary of her death for her dedication to freedom and justice. 
 
 
Whereas Fannie Lou Townsend Hamer dedicated her life to the fight against racial and social injustice and worked to guarantee the right to vote for every citizen of the United States; 
Whereas Fannie Lou Hamer was born on October 6, 1917, in Montgomery County, Mississippi, and died on March 14, 1977; 
Whereas Fannie Lou Hamer was an important civil rights organizer who registered African Americans in the Deep South to vote; 
Whereas Fannie Lou Hamer was falsely arrested and beaten savagely by police almost to the point of death on June 9, 1963; 
Whereas Fannie Lou Hamer survived this ordeal and continued to advocate for full civic participation, empowering people to change their own lives as she accepted the dangerous task of registering voters; 
Whereas at the time of the voter registration drives in Mississippi in 1964, known as Freedom Summer, 6.7 percent of African Americans in Mississippi were registered to vote; 
Whereas Fannie Lou Hamer was a founding member and served as the vice-chairperson of the Mississippi Freedom Democratic Party; 
Whereas Fannie Lou Hamer’s eloquent testimony before the credentials committee at the 1964 National Democratic Convention as the Mississippi Freedom Democratic Party’s delegate informed the American public of the atrocities and horrors African Americans faced during attempts to register to vote; 
Whereas Fannie Lou Hamer was the Mississippi Freedom Democratic Party’s candidate for the House of Representatives in 1965; 
Whereas by 1969, 66.5 percent of African Americans in Mississippi were registered to vote; 
Whereas Fannie Lou Hamer was a teacher, an activist scholar, a stateswoman, and a mother, and she had a clear vision and unwavering love for her people and hope for her country; and 
Whereas March 14, 2007, marks the 30th anniversary of Fannie Lou Hamer’s death: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors the life, legacy, and contributions of Fannie Lou Townsend Hamer for her dedication to freedom and justice; 
(2)reaffirms its commitment to protecting the fundamental rights guaranteed by the Constitution; and 
(3)applauds the efforts of grassroots organizers to preserve the sacred principles of democracy by respecting the rights and will of the people. 
 
